 In the Matter of REAL SILK HOSIERY MILLS, INC.andAMERICANFEDERATION OF HOSIERY WORKERSCaseNo. 10-R-1051.-Decided January 7, 1914Mr. J. L. Mueller,of Indianapolis, Ind., for the Company.Mr. Matthew Lynch,of Chattanooga, Tenn., for the Union.Mr. WallaceE. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of HosieryWorkers, CIO, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of certainemployees of Real Silk Hosiery Mills, Inc., Dalton,Georgia, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Charles W. Schneider,TrialExaminer.Said hearing was held at Dalton,Georgia, onNovember 22, 1943.The Company and the Union appeared,partici-pated,and were afforded full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereAfforded opportunity to file briefswith theBoard.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYReal Silk Hosiery Mills,Inc. is anIllinois corporation engaged inthe manufactureof hosiery and certain ordnance and pyrotechnicmaterialfor the United States Government.The principal office ofthe Company is in Indianapolis, Indiana.We are concerned herewith certain of the employees of the Company working in its plant atDalton, Georgia.At this plant, the Company purchases annually raw54 N. L.R. B., No. 58.399 400-DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterials of a value in excess of $500,000, of which 90 percent, is. shippedto the Company from points outside Georgia.The production of theDalton plant has an annual value in excess of $1,000,000, of which 95percent is shipped to points outside Georgia.The Company concedesand we find, that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers is a labor organizationaffiliated with TextileWorkers'Union of America,Congress of Industrial Organizations,admitting to membership em-ployees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONIt was stipulated at the hearing that on November 2, 1943, theUnion notified the Company that it represented a majority of theemployees working in the War Contracts Department and requestedrecognition as bargaining representative for those employees.TheCompany declined to extend such recognition unless or until theUnion is certified as such bargaining representative by the Board.A statement of the Field Examiner introduced into evidence at thehearing indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Company's plant at Dalton is divided into 3 production de-partments, Full Fashioned, Seamless, and War Contracts, and a main-tenance department.Each of the production departments is distinctfrom the others in product, pay roll and supervision, and the processof manufacture in each is complete and independent.The Main-tenance Department is composed of watchmen, truck drivers, elec-tricians, pipe fitters, sweepers, etc., and operates to service the produc-tion departments.The history of bargaining at the plant is confinedto the 90 employees in the Full Fashioned department, who have beenrepresented by the Union since 1939 under a contract which expiresAugust 31, 1944.The employees in the Seamless department, also'The FieldExaminerstated that the Unionsubmitted 229 designationsof which 185bore apparentlygenuine original signatures.The designations were dated variously fromMarch to November 1943 witha large majority bearing dates in September and October.One hundred and eighty-five designations bear names appearing on the Company's pay rollofNovember 7, 1943. Thereare approximately 316 employees in the appropriateunit. REAL SILK HOSIERY MILLS, INC.401about 90 in number, appear to be unorganized and the Union claims nomembership among them. By its petition in this proceeding theUnion seeks the establishment of a bargaining unit among the em-ployees in the War Contracts department.This department is en-gaged in the production of fragmentation bomb parachutes for theWar Department.Most of the 316 employees there are employedon piece-work and their earnings appear to be higher than those ofthe employees in the other departments.Although it appears prob-able that employees in the other production departments may possesssimilar skills, the record does not so state nor is there evidence ofsubstantial transfer of employees among the departments.We havefrequently approved bargaining units confined to the employees ina single department of a plant upon a showing that such employeesconstituted a well-defined functional group and that the extent ofeffective union organization has been confined to such group .2Ap-plying these criteria to the employees in the War Contracts depart-ment and considering the development of collective bargaining inthe plant on a departmental basis, we are persuaded and find that theemployees in the War Contracts department may alone constitutean appropriate bargaining unit at the present time.At the hearing, the Union requested the inclusion of maintenanceemployees in the unit.There are 15 such employees whose dutiesand functions we have described above.They are not peculiarlyidentified with the War Contracts department; indeed, testimony atthe hearing indicates that most of their duties are performed in theother production departments. It is customary to include mainte-nance employees with production employees in a plant-wide industrialunit or under some circumstances to permit them to constitute alonea separate bargaining unit. In the case before us, however, we agreewith the contention of the Company that maintenance employeesshould not be included in a production unit confined to one departmentof the plant.Under other circumstances, the maintenance employeesmight alone constitute a separate bargaining unit but no labor organi-zation is here requesting such a unit nor has the Union made a showingofmembership among the maintenance employees sufficiently sub-stantial to warrant the conduct of an election in that group.All parties agree, to the inclusion of the 28 inspectors in the WarContracts department.Since the inspectors possess no supervisoryauthority and their sole function is to inspect finished work for de-fects, we shall include them in the unit.The Company would excludethe 8 instructors.These employees are not production workers but,as their designation implies, lead and teach employees in the intrica-cies of the operations in the department.O. C. Alley, plant manager,'Matter ofBrandon Corpoaation,Main Plant,44 N L.R. B 331;Matter ofWoodsideGotten Mills,48 N. L R B. 518567900-44-vol. 54-27 402DECISIONSOF NATIONALLABOR RELATIONS BOARDtestifiedthatinstructors have no authority to hire, discharge, or torecommend such action.'From other testimony in the record, itappears that instructors are not regarded as supervisors by the em-ployees and that their recommendations alone are not sufficient towarrant disciplinary action but may at the most serve to initiate aninvestigation.We shall include instructors in the bargaining unit.Accordingly,we find that all employees of the Company in the WarContracts department,including instructors and inspectors,but ex-cluding clerical workers, maintenance employees,foreladies,and allsupervisors with authority to hire, promote, discharge,discipline, orotherwise effect changes in the status of employees or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, it is herebyDIRECrrn that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Real Silk HosieryMills, Inc., Dalton, Georgia, an election by secret ballot shall be con-ducted as early as possible, gut not later than thirty (30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Tenth Region, acting in this matter aQagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by American Federation of HosieryWorkers, CIO, for the purposes of collective bargaining.